Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Griggs on May 5, 2021.
The application has been amended as follows: 
In claims 6 and 7, line 1, change “claim 3” to –claim 1--.

REASONS FOR ALLOWANCE
Claims 1-2, 6-12, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art to Colancia (2004/0019513) discloses a system for managing hotel operations through a wireless communications unit. The prior art to Efron (2007/0050197) discloses providing interaction with hotel information and hotel services using client terminal devices. The prior art to Weiss (2008/0319807) discloses managing room cleaning at an accommodation facility such as a hotel. The prior art fails to either disclose or suggest the combination of features as arranged by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY

Art Unit 2421





/SUMAIYA A CHOWDHURY/             Primary Examiner, Art Unit 2421